DETAILED ACTION
This office action is in response to communication filed on 6 August 2021.

Claims 21 – 40 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6 August 2021 has been entered.

Response to Amendment
In the response filed 6 August 2021, Applicant amended claims 21, 30, 31, and 40.  Applicant cancelled claims 1 – 20 previously.


Response to Arguments
Applicant's arguments filed 26 September 2019 have been fully considered but they are not persuasive. 

In the remarks regarding the nonstatutory double patenting rejection, Applicant argues that if this is the only remaining rejection, application should issue without terminal disclaimer.  Examiner agrees with this sentiment, however, this application has a prior art rejection pending so this does not apply.  The double patenting rejection must be maintained at this time for consistency in the record and to promote compact prosecution.

In the remarks regarding independent claims 21 and 31, Applicant argues that Ouchi does not disclose associating a business rule, independent of the finite state machine, with each of the plurality of lifecycle states, the business rule defining a condition causing a transmission from the lifecycle state associated with the business rule to a next lifecycle state of the finite state machine.  Examiner respectfully disagrees.  Applicant seems to argue that because there are components in RosettaNet (a public consortium) that Examiner contends are equivalent to Applicant’s rules, objects, finite state machines (FSM), etc. that they cannot be independent from each other in various ways because they are all part of the same system.  As the Board pointed out, there is no explicit definition for “independent” in Applicant’s disclosure.  Applicant restates the Board’s position that in paragraphs 41 to 45 and 60 of Ouchi states rules are stored in a database that can be accessed and evaluated by a separate permits people to set rules, the FSM (RosettaNet) does not set the rules themselves.  Applicant is conflating what appears to be permission for people to perform a function with the actual function itself.  Examiner previously misstated in a response to an earlier rejection that FSM is the same as RosettaNet, but that has been clarified in response to Appeal Brief, and both of the responses from the Board.   

In the remarks regarding dependent claims 25 and 35, Applicant argues that Chen does not resolve the perceived issues from Ouchi and Nguyen in claims 21 and 31.  Examiner respectfully disagrees.  Chen is not relied upon to teach any perceived deficiencies, so it is unnecessary to discuss these with reference to independent claims 21 and 31.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 – 30 of copending Application No. 16/505635 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the two applications differ only in the statutory category in which the same process is implemented as one application claims a system and computer program product and the other claims a method.  However, the steps of the process are the same in both applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 – 24, 26 – 34, and 36 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2003/0037153 (hereinafter, Ouchi) in view of U.S. P.G. Pub. 2005/0043982 (hereinafter, Nguyen).

Regarding claim 21, Ouchi teaches a computer hardware system positioned between a first enterprise information system and a second enterprise information system and including a finite state machine associated with a business object and defining a plurality of lifecycle states of the business object (¶¶ 6-7, “FIG. 1 illustrates the electronic commerce relationship between two trading partners. Partner A 1 uses enterprise systems A 2 to plan and execute its business. Partner B 4 uses their enterprise systems B 5 to run their business. Partner A 1 enterprise system A 2 uses EDI 6 to send a Purchase Order to order a quantity of an item at a specific price to be delivered on a specific date to partner B 4 enterprise system B 5 which uses EDI to send an acknowledge of the Purchase Order. However, EDI does not have the ability to easily communicate the messages needed to manage the changes to the Purchase Order, for example change the delivery date, during its life cycle so people 3, 10 must manage the business processes and communications for changes using FAX 7, e-mail 8, and phone 9. In the electronic technology industry, there may be five or six changes for each EDI Purchase Order before the order is actually delivered. As the need to keep inventory levels low and inventory turns high increases, the level of change increases. The people 3,10 driven processes usually do not have system assistance and are thus error prone. A number of electronics technology industry leaders recognized the need for a more complete electronics communications standard to not only solve the business issues of EDI but also take advantage of the omnipresence and capabilities of the Internet and World Wide Web. Their effort resulted in the creation of RosettaNet, a new public consortium to define and implement a new standard for business-to-business information transfer to solve the issues of the electronics technology industry using the Internet and Web. RosettaNet defined the business processes between trading partners and created the transactions to support these processes. RosettaNet recognized that most business processes were not just transactions but were in fact finite state machines where the transactions between partners move each partner through state transitions. For example, a Purchase Order transaction was not just a message but placed the trading partners in specific states: the selling partner in a state to deliver the item and the buying partner in a state to receive the item. A transaction to change the terms of the Purchase Order changes the states of both partners.”) (see also Fig. 9), comprising: a hardware processor configured to initiate the following executable operations (¶ 53, “These servers are software programs that execute on server hardware such as a PC from Dell or Compaq, a workstation or network server from SUN or Hewlett Packard, or a mainframe computer from IBM.”):
associating a business rule, independent of the finite state machine, with each of the plurality of lifecycle states (¶ 38, “Each trading partner may have independent business processes and integrate with their own enterprise systems using the Web interface described earlier. Since RosettaNet is defined as an Internet based protocol, the business-to-business interface may be externalized and used to communicate with trading partners outside the private exchange.”) (¶ 60, “The filter function 76 of the RosettaNet system 70 permits the people 3 to set rules and values that compare the state and content of each PIP instance transaction and filter the transactions into classes. The rules and field values are stored in the Database Server 133. When a transaction is received by the RosettaNet Business-to-business Server 132 and passed to the Application Server 131, the Application Server 131 access the rules and field values from the Database Server 133 and compares the fields in the transaction and applies the rules to determine the classification of the transaction.  If the transaction is determined to have an automated response, the Application Server 131 creates the response and sends it to the RosettaNet Business-to-business Server 132 to be sent to the appropriate partner RosettaNet Business-to-business Server 134; sends an update to the state and other field information to the Database Server 132.”) (¶ 63, “The RosettaNet system is not limited to supporting RosettaNet but to the general class of information transfer protocols where the sending element and receiving elements can be described as finite state machines and the transactions between the sending element and receiving element not only sends information but also changes the states of these elements”).  Ouchi at least teaches that transition between lifecycle states of the finite state machine (¶ 7, “RosettaNet recognized that most business processes were not just transactions but were in fact finite state machines where the transactions between partners move each partner through state transitions.”).  However, Ouchi does not explicitly teach the business rule defining a condition causing a transition from the lifecycle state associated with the business rule to a next lifecycle state of the finite state machine, but this is taught by Nguyen in the analogous art of lifecycle state management (¶ 75, “each state in the state machine follows a well-defined lifecycle; the state's progression through its lifecycle is governed by business rules. When a state is instantiated, such as when a transition occurs, it becomes immediately activated by default. However, activation rules can be written to override this default behavior and activate the state only when certain conditions hold true. An active state becomes aborted when at least one of the abortion rules executes successfully. By default, a state becomes completed as soon as there is a transition out of the state. Again, this default behavior can be overridden by specifying completion rules that allow the state to become completed only when certain conditions hold true.”).
Ouchi further teaches:
receiving the business object (¶ 57, “Each row has an entry in the transaction columns indicating the state to which the state machine should move should that transaction be received and entries indicating the possible output transactions, if any. There are many ways known in the art to represent finite state machines and their behavior. The environmental information and the dynamic process information and state for each active PIP instance are kept in the Database Server 133. The dynamic process information for completed PIP's are also kept in the Database Server 133. The Application Server program can present in a Web screen of a Web client 74 all active the active PIP's that are awaiting a response. The processing of the active PIP instances is an ideal application for a workflow system to distribute the work steps and to measure and assure the execution of the PIP. When a user at the Web client 74 selects an active PIP instance, the Web Server 130 passes the response to the Application Server 131, which then extracts the dynamic and static field information from the Database Server 133. The Application Server 131 creates Web screen to display these fields and the response fields and sends the screen to the Web Server 130 to send to the Web client 74 to display to the user. The user decides the response and fills in the response fields and submits the information through the Web client 74 to the Web Server 130 to the Application Server 131. The Application Server stores the response and the new state in the Database Server 133 and also creates a RosettaNet transaction that is sent to the RosettaNet Business-to-business Server 132. The RosettaNet Business-to-business Server 132 sends the RosettaNet transaction through the Internet 72 to the corresponding RosettaNet Business-to-business Server 134. The RosettaNet Business-to-business Server 134 sends back the response indicating that the transaction was received to the RosettaNet Business-to-business Server 132 which then sends it to the Application Server 131 which then updates the state field for this PIP instance in the Database Server 133 to indicate that the transaction was received by the trading partner. Those skilled in the are recognize the Web Server 130, Application Server 131, and Database Server 133 structure as one that is used for many Web applications. As such, database queries can provide, for example, reports on active PIP instances, open Purchase Orders; late deliveries, promise date field less than or equal to the current date; etc. A new PIP instance is created by merging the static information that describes the sending trading partner and the receiving trading partner then presents the fields that need to be filled by the user.”);
evaluating, using the finite state machine associated with the business object, one of the plurality of business rules associated with the finite state machine; and performing an operation specified by the one of the plurality of business rules (¶ 60, “The filter function 76 of the RosettaNet system 70 permits the people 3 to set rules and values that compare the state and content of each PIP instance transaction and filter the transactions into classes. The rules and field values are stored in the Database Server 133. When a transaction is received by the RosettaNet Business-to-business Server 132 and passed to the Application Server 131, the Application Server 131 access the rules and field values from the Database Server 133 and compares the fields in the transaction and applies the rules to determine the classification of the transaction. If the transaction is determined to have an automated response, the Application Server 131 creates the response and sends it to the RosettaNet Business-to-business Server 132 to be sent to the appropriate partner RosettaNet Business-to-business Server 134; sends an update to the state and other field information to the Database Server 132. If the transaction is determined to be sent to the enterprise server, the Application Server 131 prepares the field information to send to the Web client 74 for transmission to the enterprise system; sends the field to the Web Server 130 then sent to the Web client 74; and updates the Database Server 132 with the field data and the PIP instance state. If the transaction is determined to be processed using the Web client 74, the field information, state, and other information are stored in the Database Server 132 for Web client 74 processing.”),
wherein modification of a preexisting business rule does not require modification of the finite state machine such that the preexisting business rule does not depend upon the finite state machine for modification (Examiner cannot prove a negative, however, please see at least ¶ 38 of Ouchi demonstrating that rules are independent of FSMs, so they would not require modification of one to modify the other as they are independent, “Each trading partner may have independent business processes and integrate with their own enterprise systems using the Web interface described earlier. Since RosettaNet is defined as an Internet based protocol, the business-to-business interface may be externalized and used to communicate with trading partners outside the private exchange.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the condition required to transition between lifecycle states of a finite state machine of Nguyen with the finite state machines between two enterprise systems that associate rules with lifecycle states of Ouchi.  This combination would have yielded a predictable result because each would have performed the same with or without the other, but the addition of Nguyen would simply add the explicit criteria that transitions from one state to another in a finite state machine.  It would not change the overall functionality of Ouchi to add a feature from Nguyen.


Regarding claim 22, Ouchi and Nguyen teach the system of claim 21.  Ouchi teaches wherein communication links between individual ones of the plurality of finite state machines define an integration flow between the first enterprise information system and the second enterprise information system (¶ 37, “The Web interface provides means to selectively insert information into the RosettaNet system. This provides a means to selectively integrate information from the enterprise systems into the RosettaNet system to more automate the responses and new PIP instance creation to the trading partners.”) (See at least Fig. 9).

Regarding claim 23, Ouchi and Nguyen teach the system of claim 21.  Ouchi teaches the communication links are established at runtime during activation of the plurality of finite state machines (¶ 43, A transaction that has a defined process and system integration and passed directly to the enterprise systems 2 as an enterprise systems message. An example would be for the initial purchase order that can be passed directly to the enterprise systems 2”) (Examiner Note: Applicant’s specification defines activation and runtime as practically identified by sending messages).

Regarding claim 24, Ouchi and Nguyen teach the system of claim 21.  Nguyen teaches wherein the performing the operation is based upon the condition of the one of the plurality of business rules being evaluated as true (¶ 75, “By default, a state becomes completed as soon as there is a transition out of the state. Again, this default behavior can be overridden by specifying completion rules that allow the state to become completed only when certain conditions hold true.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the condition required to transition between lifecycle states of a finite state machine of Nguyen with the finite state machines between two enterprise systems that associate rules with lifecycle states of Ouchi.  This combination would have yielded a predictable result because each would have performed the same with or without the other, but the addition of Nguyen would simply add the explicit criteria that transitions from one state to another in a finite state machine.  It would not change the overall functionality of Ouchi to add a feature from Nguyen.

Regarding claim 26, Ouchi and Nguyen teach the system of claim 21.  Ouchi teaches wherein the performing the operation includes performing a content modification on the business object (claim 4, “The information transfer protocol system of claim 1, wherein the contents of the information storage or process state storage may be altered from the network.”).

Regarding claim 27, Ouchi and Nguyen teach the system of claim 21.  Nguyen teaches wherein a last operation for a current lifecycle state involves transitioning to a next lifecycle state (¶ 76, “Transitions out of a state can occur only while the state is active. Conversely, as long as a state remains active, outward transitions can occur at anytime. As a result, multiple transitions can occur out of a state throughout its active life. Note that unlike AWM, the occurrence of a transition out of an active state does not necessarily lead to the completion of that state, and vice versa. If a state has no transition or abort rule then it is considered an end state. When all active states in a workflow instance are end states, the workflow instance is considered to be completed.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the last operations either transition to a next state or to an end state of Nguyen with the finite state machines between two enterprise systems that associate rules with lifecycle states of Ouchi.  This combination would have yielded a predictable result because each would have performed the same with or without the other, but the addition of Nguyen defines the states as being next or final depending on the conditions set.  It would not change the overall functionality of Ouchi to add conditions from Nguyen.

Regarding claim 28, Ouchi and Nguyen teach the system of claim 21.  Nguyen teaches wherein a last operation for a current lifecycle state involves transitioning to an end lifecycle state (¶ 76, “Transitions out of a state can occur only while the state is active. Conversely, as long as a state remains active, outward transitions can occur at anytime. As a result, multiple transitions can occur out of a state throughout its active life. Note that unlike AWM, the occurrence of a transition out of an active state does not necessarily lead to the completion of that state, and vice versa. If a state has no transition or abort rule then it is considered an end state. When all active states in a workflow instance are end states, the workflow instance is considered to be completed.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the last operations either transition to a next state or to an end state of Nguyen with the finite state machines between two enterprise systems that associate rules with lifecycle states of Ouchi.  This combination would have yielded a predictable result because each would have performed the same with or without the other, but the addition of Nguyen defines the states as being next or final depending on the conditions set.  It would not change the overall functionality of Ouchi to add conditions from Nguyen.

Regarding claim 29, Ouchi and Nguyen teach the system of claim 21.  Ouchi teaches wherein a plurality of business rules are associated with a current lifecycle state of the finite state machine associated with the business object; and the evaluating is performed on each of the plurality of business rules associated with the current lifecycle state (¶ 58, “A simplified RosettaNet system process flow is illustrated in FIG. 14. The RosettaNet system has a PIP State Model, PIP State Storage, Static Information Storage, and Dynamic Information Storage. The RosettaNet system receives a RosettaNet transaction. The next PIP State is determined from the transaction information, the current PIP state in the PIP State Storage, and the PIP State Model.”) (¶ 60, “The filter function 76 of the RosettaNet system 70 permits the people 3 to set rules and values that compare the state and content of each PIP instance transaction and filter the transactions into classes.”).

Regarding claim 30, Ouchi and Nguyen teach the system of claim 21.  Ouchi teaches wherein the business object is data provided by the first enterprise information system to the second enterprise information system, the business object is associated with a particular finite state machine, and the business object has a lifecycle with a plurality of lifecycle states (¶ 46, “FIG. 9 illustrates a Partner A private exchange 40 where Partner A 1 has a RosettaNet system 91 and Partner B 4 has RosettaNet system 92. The two RosettaNet systems 91, 92 are connected using RosettaNet protocols 93. Each partner access their RosettaNet system 91, 92 using the Internet connections 72 and web browser 74 for people 3, 10 and enterprise systems 2, 5 as described in the earlier paragraphs. Note that while Partner B 4 is participating in the Partner A private exchange 40, it has its own independent RosettaNet system 92 and can evolve its business processes and integration to enterprise systems 5 independent of Partner A 1. Partner B 4 gains value from the Partner A private exchange 40 beyond the ability to trade with Partner A 1.”) (¶ 7, “They coined the term "Partner Interface Process", or PIP, that defined the specific states for each trading partner and the message contents for each transaction that changed the state of the partners.”) (¶ 37, “The RosettaNet system maintains the state and information of each active PIP instance and the history of completed PIP instances.”).

Regarding claim 31, the claim recites substantially similar limitations to claim 21.  Therefore, claim 31 is similarly rejected for the reasons set forth above with respect to claim 21.

Regarding claim 32, the claim recites substantially similar limitations to claim 22.  Therefore, claim 32 is similarly rejected for the reasons set forth above with respect to claim 22.

Regarding claim 33, the claim recites substantially similar limitations to claim 23.  Therefore, claim 33 is similarly rejected for the reasons set forth above with respect to claim 23.

Regarding claim 34, the claim recites substantially similar limitations to claim 24.  Therefore, claim 34 is similarly rejected for the reasons set forth above with respect to claim 24.

Regarding claim 36, the claim recites substantially similar limitations to claim 26.  Therefore, claim 36 is similarly rejected for the reasons set forth above with respect to claim 26.

Regarding claim 37, the claim recites substantially similar limitations to claim 27.  Therefore, claim 37 is similarly rejected for the reasons set forth above with respect to claim 27.


Regarding claim 38, the claim recites substantially similar limitations to claim 28.  Therefore, claim 38 is similarly rejected for the reasons set forth above with respect to claim 28.

Regarding claim 39, the claim recites substantially similar limitations to claim 29.  Therefore, claim 39 is similarly rejected for the reasons set forth above with respect to claim 29.

Regarding claim 40, the claim recites substantially similar limitations to claim 30.  Therefore, claim 40 is similarly rejected for the reasons set forth above with respect to claim 30.

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi in view of Nguyen in view of U.S. P.G. Pub. 2005/0108680 (hereinafter, Cheng).

Regarding claim 25, Ouchi and Nguyen teach the method of claim 21.  Neither explicitly teaches wherein the performing the operation includes performing a schema modification on the business object.  However, in the analogous art of business process architecture and integration, Cheng does teach this limitation (¶ 72, “Once the data is entered, the application 705 can interface with a standardized module defined as state 715. As part of this interface, the product data 742 can be transformed by data adaptor 722 from a data schema specific to application 705 to a data schema specified for adaptive document 740.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the schema or structure modification of Cheng with the finite state machines that associate rules with lifecycle states of Ouchi.  This combination would have yielded a predictable result because each would have performed the same with or without the other, but the addition of Cheng allows a user more flexibility in the choice of which operation the rule should perform.  It would not change the purpose of Ouchi if the abilities of Cheng to modify schema were added to provide a more robust system that has more options for users setting up the rules.

Regarding claim 35, the claim recites substantially similar limitations to claim 25.  Therefore, claim 35 is similarly rejected for the reasons set forth above with respect to claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623